Title: To Thomas Jefferson from Timothy Pickering, 13 January 1807
From: Pickering, Timothy
To: Jefferson, Thomas


                        
                            Senate Chamber January 13. 1807.
                        
                        Mr. Pickering presents his compliments to Mr. Jefferson, and thanks him for the ear of Osage corn. On chewing
                            two or three kernels, Mr. Pickering finds the corn of precisely the same texture, and nearly insipid taste, with what in Pennsylvania is called flour-corn; only
                            the latter grows into a much larger ear than the present sample of Osage corn; but the latter may perhaps ripen earlier.
                        If Mr. Jefferson has not seen sir Joseph Banks’s paper on the cause of mildew in corns
                            and grasses, he will be gratified by the perusal of that curious and interesting account, which Mr. P. does himself the
                            pleasure to inclose.
                    